 1
 2                                                                             JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 STEVE SICKLER, an individual              )     2:18-cv-08448-R-SK
                                             )
12              Plaintiff,                   )     [Assigned for all purposes to the Hon.
                                             )     Manuel L. Real, Courtroom 880]
13         vs.                               )
                                             )     ORDER REGARDING JOINT
14   HDR, INC.; HDR CONSTRUCTORS,            )     STIPULATION TO REMAND TO
     INC.; and DOES 1 through 20, inclusive, )     STATE COURT
15                                           )
                Defendants.                  )     [Filed Concurrently with Joint Stipulation
16                                           )     to Remand to State Court]
                                             )
17                                           )
18                                  ORDER OF DISMISSAL
19            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
20 entitled matter is remanded to Los Angeles Superior Court, County of Los Angeles, Case
21 No. BC 715871, assigned for all purposes to the Honorable Richard E. Rico (Dept. 17).
22 Each party will bear its own attorneys’ fees and costs.
23
24 DATED: October 18, 2018
25                                            ____________________________________
                                                Honorable Manuel L. Real
26                                              United States District Judge
27
28   4826-5566-5272, v. 2




     Case No.: 2:18-cv-08448-R-SK              1     ORDER REGARDINGJOINT STIPULATION
                                                            TO REMAND TO STATE COURT
